DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The AFCP 2.0 request filed on September 24, 2021 is acknowledged. Claims 1, 4, 7-11 and 26 are pending. Applicant amended claim 1 by incorporating the allowable subject matter of previously pending claim 5. Applicant also amended claims 4 and 10 to obviate the 35 U.S.C. 112 rejections set forth in the previous Office action. Lastly, Applicant added new claim 26, which is previously pending dependent claim 6 (indicated as allowable) rewritten in independent form. Applicant also amended the abstract to obviate an objection thereto. 
Allowable Subject Matter
Claims 1, 4, 7-11 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Carlisle et al. (US 2008/0076190 A1) disclose a microfluidic (see [0017]) device comprising (see Fig. 2):
a flow path structure including an inlet microchannel (channel connected to application region 2) and chambers 8; 
wherein the flow path structure is configured as an arborescence extending from the inlet microchannel to the chambers 8 such that liquid introduced in said inlet microchannel can potentially enter the chambers 8 via respective arborescent flow paths (paths 4 and 6) to remain essentially confined in the chambers 8; 
a subset of the chambers 8 (chamber 8 of flow path 4), wherein each chamber 8 of the subset of chambers comprises one substance of one or more substances (see [0030]) adapted for interacting with liquid to yield a detectable change in a property of the liquid or the one substance in each of the chambers of said subset;
a set of m distribution channels (channels of flow paths 4 and 6), wherein m=2, each distribution channel branching from the inlet microchannel; and

wherein the inlet microchannel, the m distribution microchannels, the chambers 8, and the m vent microchannels are all patterned on a same side of a layer (PE layer) of the device so as to have a same depth (75 microns) (see [0055]), whereby the flow path structure exhibits a constant depth throughout the arborescence (because the flow path structure is formed using a spacer layer of a uniform thickness, the flow path structure must comprise a constant depth).       
However, Carlisle et al. do not disclose or suggest the existence of a unidirectional valve or liquid switches in the device, as recited in independent claims 1 and 26, respectively. Based on the disclosure of Carlisle et al., there is no motivation to modify the device to arrive at the claimed inventions. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PAUL S HYUN/Primary Examiner, Art Unit 1797